Citation Nr: 0730345	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  06-23 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for sarcoidosis. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served in the United States Army National Guard 
from September 1996 to December 2001.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 RO decision, which denied 
claims of service connection for asthma, including as 
secondary to diesel fumes, and service connection for 
sarcoidosis, including as secondary to diesel fumes.  

In June 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Muskogee, Oklahoma RO.  
A transcript of that proceeding has been associated with the 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for asthma and 
sarcoidosis.  He essentially contends that, while serving in 
the United Stated Army National Guard, he was exposed to 
diesel fumes mixed with rocket exhaust which caused damage to 
his lungs.  See Travel Board hearing transcript, June 2007.  
He believes that the lung damage, namely sarcoidosis, causes 
his bronchial tubes to become inflamed, resulting in asthma.  
Id.

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is necessary 
prior to the adjudication of these claims. Specifically, 
these issues must be remanded in order to attempt to obtain 
additional private treatment records. 

The private treatment records currently associated with the 
claims folder consist of records from Fort Smith Lung Center, 
Sparks Regional Medical Center, and Spiro Family Medical 
Center.  These records reflect that the veteran was diagnosed 
with sarcoidosis and asthma in early 2001.  See Fort Smith 
Lung Center treatment records, March 2001. 

At the June 2007 Travel Board hearing, the veteran indicated 
that he had submitted private treatment records from Sparks 
Regional Medical Center and St. Edwards.  There are, however, 
no records on file from a facility called St. Edwards.  On 
remand, the veteran should be contacted and asked to provide 
the dates he received treatment for his respiratory problems 
at St. Edwards and the address of the facility.  Any 
outstanding private treatment records from St. Edward must be 
obtained.  38 C.F.R. § 3.159 (2006) (VA has an obligation 
under the Veterans Claims Assistance Act (VCAA) to assist 
claimants in obtaining evidence, to include relevant records 
from private medical care providers.) 

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be provided with 
appropriate notice of the VA's duties to 
notify and to assist, particularly in 
compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, particularly the address of 
and the dates of any treatment received 
at the St. Edwards facility the veteran 
specified at his June 2007 Travel Board 
hearing, and if necessary, authorization 
to enable it to obtain any additional 
pertinent evidence not currently of 
record.  The RO should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  

3.	Then, the RO/AMC should readjudicate 
the claims.  In the event that the 
claims are not resolved to the 
satisfaction of the veteran, he should 
be provided a supplemental statement of 
the case, which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claims should be returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (Supp. 2006).

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

